


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
8th day of December, 2015, by and among Thomas M. Vertin (the “Executive”), on
the one hand, and Pacific Mercantile Bancorp, a California corporation (“PMB”)
and Pacific Mercantile Bank, a California banking corporation (the “Bank”), on
the other hand (Executive, PMB and the Bank collectively, the “Parties”).
RECITALS
WHEREAS, PMB is a bank holding company registered under the Bank Holding Company
Act of 1956, as amended, subject to the primary supervision and regulation of
the Board of Governors of the Federal Reserve System (“FRB”).
WHEREAS, Bank is a California chartered commercial bank and wholly-owned
subsidiary of PMB, subject to the primary supervision and regulation of the
California Department of Financial Institutions (“CDFI”) and the FRB by virtue
of its membership in the Federal Reserve Bank of San Francisco.
WHEREAS, the parties previously entered into an Employment Agreement on
September 24, 2012 (as amended, the “Prior Employment Agreement”).
WHEREAS, it is the intention of the Parties to enter into a new employment
agreement for the purposes of assuring the services of Executive as the
President and Chief Executive Officers of PMB and the Bank on the terms and
subject to the conditions set forth in this Agreement.
NOW, THEREFORE, based on the foregoing premises and in consideration of the
mutual covenants and representations contained herein, the Parties hereby agree
as follows effective as of the Effective Date set forth below:
1.     Term. Bank and PMB (collectively and individually referring to each of
the Bank and PMB (the “Employer”) hereby employ Executive, and Executive hereby
accepts employment with Employer, under the terms of this Agreement. The term of
this Agreement shall be for a period of three (3) years (the “Initial Term”),
commencing as of January 1, 2016 (the “Effective Date”) subject to the
termination provisions of Section 4. Upon the occurrence of the third annual
anniversary of the Effective Date, and on each anniversary date thereafter, the
term of this Agreement shall be deemed automatically extended for an additional
twelve (12) month term (each an “Extended Term”), subject to the termination
provisions of Section 4, unless, not later than six (6) months prior to the
expiration of the Initial Term, or any Extended Term, Employer or Executive
shall have given notice to the other that the Initial Term or any Extended Term
shall not be so extended. The term of this Agreement, as in effect from time to
time in accordance with the foregoing, shall be referred to herein as the
“Term”. The period of time between the Effective Date and the termination of the
Executive’s employment hereunder shall be referred to herein as the “Employment
Period.” The Prior Employment Agreement is hereby superseded in its entirety as
of the Effective Date.
2.     Employment.
(a)     Positions and Reporting. Executive shall be employed as the President
and Chief Executive Officer of the Bank and PMB, respectively. During the
Employment Period, Executive shall report directly to the boards of directors of
the Bank and PMB (the “Board”), or a committee thereof, specifically authorized
to direct the Executive. Executive shall also serve as a director of the Bank
and PMB, subject to satisfaction of applicable election requirements during the
Employment Period provided that Executive shall not be entitled to receive any
additional compensation (excluding the payment or reimbursement of any expenses
incurred by the Executive) for his services as a director of the Bank, PMB or
any of their subsidiaries or affiliates.
(b)     Authority and Duties. Executive shall exercise such authority, perform
such executive duties and functions and discharge such responsibilities as are
customarily associated with the position of President and Chief Executive
Officer, and commensurate with the authority vested in Executive pursuant to
this Agreement and consistent with the bylaws of the Bank and PMB. During the
Employment Period, Executive shall devote his full business time, skill and
efforts to the business of Employer and shall not during the Employment Period
engage in any other business activities, duties, or pursuits whatsoever, or
directly or indirectly render any services of a business, commercial, or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the Board.
Notwithstanding the foregoing, Executive may (i) serve in any capacity with any
civic, educational or charitable organization, or any trade association, without
seeking or obtaining approval by the Board, provided such activities and service
do not materially interfere or conflict with the performance of his duties
hereunder and (ii) with the approval of the Board serve on the boards of
directors of other corporations that are not involved in commercial banking or
similar business activities; provided, however, Executive shall not directly or
indirectly acquire, hold, or retain any beneficial interest in any business
competing with or similar in nature to the business of Employer except passive
shareholder investments in other financial institutions and their respective
affiliates which no not exceed three percent (3%) of the outstanding voting
securities in the aggregate in any single financial institution and its
affiliates on a consolidated basis.




--------------------------------------------------------------------------------




(c)     Executive hereby represents and agrees that the services to be performed
hereunder are of a special, unique, unusual, extraordinary, and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law. Executive
therefore expressly agrees that Employer, in addition to any other rights or
remedies that Employer may possess, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by Executive.
3.     Compensation and Benefits.
(a)     Salary. During the Initial Term Executive shall receive an annual base
salary of $400,000 payable in equal semimonthly payments (the “Base Salary”).
Such Base Salary shall be subject to review in the eleventh (11th) month after
the Effective Date, and at each anniversary of the Effective Date thereafter, or
during Employee’s normal officer review period, for possible adjustment by the
Board in its sole discretion based on various factors including, but not limited
to, market conditions, the consolidated results of operations of PMB and the
performance of Executive, but shall in no event be decreased from the level set
forth above during the Initial Term. The base salary as increased shall be the
“Base Salary” for all purposes of this Agreement. All payments of Base Salary
shall be subject to applicable adjustments for withholding taxes, pro-rations
for any partial payment periods and such other applicable payroll procedures of
the Bank.
(b)     Salary Continuation During Disability. If Executive for any reason
(except as expressly provided below) becomes temporarily or permanently disabled
so that he is unable to perform the duties under this Agreement, Executive shall
be paid the Base Salary otherwise payable to Executive pursuant to Section 3(a)
of this Agreement, reduced by the amounts received by Executive from state
disability insurance, or worker’s compensation or other similar insurance
benefits through policies provided by Employer, for a period of six (6) months
from the date of disability. For purposes of this Section 3(b), “disability”
shall be defined as provided in the Employer’s disability insurance program.
(c)     Cash Incentive Payments. Executive shall be eligible to receive annual
incentive amounts in the form of cash awards based upon the satisfaction of
performance criteria (the “Performance Goals”) that will be established by the
Board in its sole discretion and in consultation with the Executive at the
beginning of each year. The maximum target incentive payments available shall be
up to 50% of Executive’s annual Base Salary then in effect, as determined in the
sole discretion of the Board. Performance Goals will include goals consistent
with the Bank’s business plan for the year, as established by the Bank’s
management and subject to the review and approval of the Board. The final
determinations as to the actual corporate and individual performance against the
Performance Goals shall be made by the Board in its sole discretion. Executive’s
bonus, if any, shall be paid in one lump sum to Executive at such time as other
executive bonuses are paid, but in no event later than the 15th day of the third
month following the year for which it is earned. Subject to any other
agreements, the Board retains the discretion to determine whether a pro- rata
bonus is appropriate if the Executive is terminated or leaves the employ of the
Bank prior to the annual determination of bonuses. All cash incentive payments
shall be subject to applicable adjustments for applicable withholding and
payroll taxes. Notwithstanding any provision of any incentive plan or
arrangement, no right of continued employment or any modification of the “at
will” nature of Executive’s employment with Employer shall be conferred upon
Executive thereunder or result therefrom.
(d)     Benefits. During the Employment Period, Executive shall receive such
group life, disability, and health (including medical, dental, vision and
hospitalization), accident and disability insurance coverage, pension and other
benefits which Employer extends, as a matter of policy, to all of its executive
employees, except as otherwise provided herein, and shall be entitled to
participate in all benefit and other incentive plans of the Employer, on the
same basis as other like employees of Employer.
(e)     Vacation. Executive shall accrue vacation at a rate of four (4) weeks
per year during the Employment Period. Vacation shall be scheduled in
Executive’s discretion, subject to and taking into account applicable banking
laws and regulations and business needs. Vacation will accrue in accordance with
the Bank’s personnel policies.
(f)     Business Expenses. During the Employment Period, Employer shall promptly
reimburse the Executive for all documented ordinary and necessary business
expenses incurred by Executive in the performance of his duties under this
Agreement. Executive shall also be reimbursed for reasonable expenses incurred
in activities associated with promoting the business of Employer, including
expenses for entertainment, travel, conventions, and educational programs. All
such expenses described above will be subject to compliance with applicable
policies of Employer. All such reimbursements shall be made upon presentation
and approval of receipts, invoices or other appropriate evidence of such expense
in accordance with the policies of Employer in effect from time to time.
(g)     Car Allowance. The Bank shall provide the Executive with a monthly
automobile allowance of $1,250.00 per month during the Employment Period.
Executive shall (A) obtain and maintain public liability insurance and property
damage insurance policies with insurer(s) acceptable to Employer and with such
coverage in such amounts as may be reasonably acceptable to Employer, and
(B) provide copies of such policies, endorsements or other evidence of insurance
acceptable to Employer.




--------------------------------------------------------------------------------




(h)     Club Membership. Executive and Employer agree that the Executive’s
participation in the membership of a country club or similar club will assist in
promoting Employer’s business. For this reason, Employer shall be reimburse
Executive for the monthly dues and expenses related to such membership up to
$850 per month, as well as those reasonable entertainment costs that are
business related (without regard, however, to whether such costs are deductible
for income tax purposes), provided that appropriate documentation is provided
regarding the entertainment costs.
(i)     Stock Options. As of the first business day in January 2016, PMB shall
grant to Executive a non-qualified stock option (the “Stock Option”) to purchase
up to 100,000 of the PMB’s duly authorized and reserved shares of common stock
pursuant to PMB’s 2010 Equity Incentive Plan (the “Plan”). The per share
exercise price of such Stock Option shall be equal to the closing price, in
regular trading, of a share of PMB’s common stock on The NASDAQ Stock Market on
such date. The Stock Option shall have a maximum term of ten (10) years. The
Stock Option shall vest as to thirty-three and one-third percent (33 1/3%) of
the shares covered thereby on each of December 31, 2016, December 31, 2017 and
December 31, 2018, subject to Executive’s continued service through the
applicable vesting date. The Stock Option shall be evidenced by, and subject to,
a stock option agreement in the form currently used by PBM for stock option
grants under the Plan (the “Stock Option Agreement”). Notwithstanding any
provision of the Plan, the Stock Option Agreement or this Agreement or any other
stock option or equity award agreement to the contrary, no right of continued
employment or any modification of the “at will” nature of Executive’s employment
with Employer shall be conferred upon Executive thereunder or result therefrom.
4.     Termination of Employment.
(a)     Termination for Cause. The Board of Bank and/or PMB may terminate
Executive’s employment hereunder for “Cause” or without “Cause.” For purposes of
this Agreement, and subject to Executive’s opportunity to cure as provided in
Section 4(c), termination for “Cause” shall mean (i) conviction of a crime
directly related to his employment hereunder, (ii) conviction of a crime
involving moral turpitude, (iii) willful and gross mismanagement of the business
and affairs of Employer, (iv) willful and intentional violation of any state or
federal banking or securities laws, or of the bylaws, rules, policies or
resolutions of Bank or PMB, or the rules or regulations of or any final order
issued by the FRB, the CDFI, or the Federal Deposit Insurance Corporation, and
(v) breach of any material provision of this Agreement. For purposes of this
Agreement, no act, or the failure to act, on Executive’s part shall be
considered “willful” unless done, or omitted to be done, not in good faith and
without reasonable belief that the action or omission was in the best interests
of Employer. Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a notice of termination,
which shall include a copy of a resolution duly adopted by the affirmative vote
of not less than a majority of the members of the Board at a meeting of the
Board called and held for that purpose (which may be telephonic) finding that,
in the good faith opinion of the Board, Executive engaged in conduct justifying
termination for Cause and specifying the particulars thereof in detail. In the
event employment of Executive is terminated pursuant to this Section 4(a),
Employer shall have no further liability to Executive other than for
compensation accrued and for reimbursement of business expenses incurred through
the date of termination but not yet paid. Termination under this Section 4(a)
shall not prejudice any remedy that the Employer may have at law, in equity, or
under this Agreement.
(b)     Termination by Employer Without Cause or by Executive for Good Reason.
Employer may terminate the employment of Executive without “Cause” (as defined
in Section 4(a)) at any time during the Employment Period by giving written
notice to Executive specifying therein the effective date of termination.
Executive shall have the right at any time to terminate his employment with the
Bank for any reason or for no reason. For purposes of this Agreement, and
subject to Employer’s opportunity to cure as provided in Section 4(c) hereof,
“Good Reason” shall mean:
(i)     a material diminution during the Employment Period in the Executive’s
title, duties, responsibilities or authorities as set forth in Section 2 hereof
without Executive’s consent;
(ii)     a material breach by Employer of the compensation and benefits
provisions set forth in Section 3 hereof;
(iii)     a material breach by Employer of any material terms of this Agreement;
or
(iv)    the relocation of Executive’s principal place of employment to any
location more than 35 miles from the Bank’s headquarters at the Effective Date.
(c)     Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall
be a condition precedent to Employer’s right to terminate Executive’s employment
for “Cause” and Executive’s right to terminate his employment for “Good Reason”
that (i) the party alleging a breach shall first have given the other party
written notice stating with specificity the reason for the termination
(“breach”) and (ii) if such breach is susceptible of cure or remedy, a period of
30 days from and after the giving of such notice to cure the breach. If the
breach cannot reasonably be cured or remedied within 30 days, the period for
remedy or cure shall be extended for a reasonable time (not to exceed 30 days),
provided the party against whom a breach is alleged has made and continues to
make a diligent effort to effect such remedy or cure. In no event may Executive
resign for




--------------------------------------------------------------------------------




“Good Reason” as a result of a given event or circumstance more than two years
after the event or circumstance giving rise to such “Good Reason” claim has
occurred.
(d)     Termination Upon Death or Permanent Disability. This Agreement shall
terminate automatically upon: (i) the death of Executive, and (ii) the
“permanent disability” of Executive as such term is defined in the disability
insurance provided by Employer, or if such insurance is not provided by
Employer, the term shall mean that Executive has been unable to perform or is
likely to be unable to perform his duties under this Agreement for a period of
at least 90 consecutive days or 120 days in any 180 day period. If the
Employment Period is terminated by reason of the permanent disability of the
Executive, Employer shall give 30-days’ advance written notice to that effect to
the Executive or his representative.
5.     Consequences of Termination. The following are the severance pay and
benefits to which Executive is entitled upon termination of employment in all
positions with Employer, and such payments and benefits shall be the exclusive
payments and benefits to which Executive is entitled upon such termination.
Except in the case of termination of employment by Employer for Cause, or due to
death, the post-termination payments (other than those required by law) and
benefits shall only be provided if the Executive first enters into a form of
general release agreement in the form attached hereto as Exhibit A (provided
that Employer may make changes in such form from time to time to address any
changes in applicable law).
(a)     Termination Without Cause or for Good Reason. In the event of
termination of Executive’s employment hereunder (i) by Employer without “Cause”
(other than upon death or permanent disability), or (ii) by Executive for “Good
Reason,” Executive shall be entitled to the following severance pay and
benefits:
(i)     Severance Pay - a lump sum amount equal to twelve (12) months of the
Executive’s annual Base Salary.
(b)     Termination Upon Disability. In the event of termination of Executive’s
employment hereunder by Employer on account of permanent disability, Executive
shall be entitled to the following severance pay and benefits.
(i)     Severance Pay - severance payments in the form of continuation of the
Executive’s Base Salary as in effect immediately prior to such termination for a
period of 6 months following the first date of disability; and
(ii)     Benefits Continuation - continuation (to the extent permitted by law
and the terms of the applicable plan) of coverage under the group medical care,
disability and life insurance benefit plans or arrangements in which Executive
is participating at the time of the permanent disability, with Employer
continuing to pay its share of premiums and associated costs as if Executive
continued in the employ of Employer, to be provided during the Employment Period
while Executive is suffering from a permanent disability and for a period of 6
months following the effective date of termination of employment by reason of
permanent disability.
(c)     Termination Upon Death. In the event of termination of Executive’s
employment hereunder on account of Executive’s death, Employer shall pay to
Executive’s beneficiary or beneficiaries or his estate, as the case may be, the
accrued Base Salary and accrued and unused vacation earned through the date of
death. Such payment shall be made no later than sixty (60) days after the date
of death. In addition, Executive’s beneficiary(ies) or his estate shall be
entitled to the payment of benefits pursuant to any life insurance policy of
Executive, as provided for in Section 3(d) above. Executive’s beneficiary or
estate shall not be required to remit to Employer any payments received pursuant
to any life insurance policy purchased pursuant to Section 3(d) above.
(d)     Termination for Cause or Due to End of the Term. In the event the
employment of Executive is terminated by Employer for Cause, no severance
payment or benefit shall be provided in such instance. In the event the
employment of Executive is terminated as a result of the expiration of the Term,
Executive shall be entitled to no severance payment or benefit of any kind
notwithstanding any provision to the contrary in the Employer’s employee manual
or policies then in effect, except as to matters such as coverage under The
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and unused
vacation required by law without reference to such manual or policies.
(e)     Accrued Rights. Notwithstanding the foregoing provisions of this
Section 5, in the event of termination of Executive’s employment hereunder for
any reason or for no reason, Executive shall be entitled to payment of any
unpaid portion of his Base Salary through the effective date of termination,
payment of any unreimbursed business expenses incurred pursuant to Section 3(f)
above, and payment of any accrued but unpaid benefits solely in accordance with
the terms of any incentive bonus or employee benefit plan or program of
Employer.
(f)     Non-assignability. Neither Executive nor any other person or entity
acting on his behalf or as his representative shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify, or
otherwise encumber in advance any of the rights or benefits of Executive under
this Section 5, nor shall any of said rights or benefits be subject to seizure
for the payment of any debts, judgments, alimony or separate maintenance, owed
by Executive or any other person or entity, or be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise. The terms of this
Section 5(f) shall not affect the interpretation of any other provision of this
Agreement.




--------------------------------------------------------------------------------




(g)     Regulatory Restrictions. Notwithstanding anything to the contrary
contained in this Agreement:
(i)    If Executive is removed and/or permanently prohibited from participating
in the conduct of Employer’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of Employer under this Agreement shall terminate, as of
the effective date of such order, except for the payment of Base Salary due and
owing on the effective date of said order, reimbursement of business expenses
incurred as of the effective date of termination, provision of vested rights
under any compensation and/or benefit plan of the Employer or any of its
affiliates (to the extent permitted by applicable law), and such matters
required by law.
(ii)     If Executive is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of Employer under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, Employer shall (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.
(iii)     If Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
the vested rights of the parties shall not be affected.
(iv)     To the extent required by applicable law, all obligations under this
Agreement shall be terminated, except to the extent a determination is made that
continuation of the contract is necessary for the continued operation of
Employer (i) by the director of the Federal Deposit Insurance Corporation (the
“FDIC”) or his or her designee (the “Director”), at the time the FDIC enters
into an agreement to provide assistance to or on behalf of Employer under the
authority contained in Section 13(c) of the FDIA; or (ii) by the Director, at
the time the Director approves a supervisory merger to resolve problems related
to operation of Employer when the Employer is determined by the Director to be
in an unsafe and unsound condition. Any rights of the Executive that have
already vested, however, shall not be affected by such action.
(v)     No payments shall be made pursuant to this Section 5 or any other
provision herein in violation of the requirements of Section 18(k) of the FDIA
(12 U.S.C. 1828(k)).
(h)     IRC Section 280G. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
by Employer to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be nondeductible by Employer for federal income
tax purposes because of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), then the aggregate present value of amounts payable or
distributable to or for the benefit of Executive pursuant to this Agreement
(“Agreement Payments”) shall be reduced (a “Reduction”) to the extent necessary,
but not below zero, so that no portion of the Agreement Payments is
nondeductible by Employer pursuant to Section 280G of the Code. The Reduction
shall be applied before any reduction of any other Payments that are not
Agreement Payments unless the plan or agreement calling for such Payments
expressly provides to the contrary making specific reference to this Agreement.
For purposes of this Section 5(h), present value shall be determined in
accordance with Section 280G(d)(4) of the Code. In the event a Reduction is
required, the Agreement Payments to be reduced will be determined in a manner
which has the least economic cost to Executive and, to the extent the economic
cost is equivalent, will be reduced in the inverse order of when payment would
have been made to Executive until the Reduction is achieved. Employer shall
select a firm of certified public accountants of national standing, (the
“Accounting Firm”), which may be the firm regularly auditing the financial
statements of Employer or any affiliate of Employer. The Accounting Firm shall
make all determinations required to be made under this Section 5(h) and shall
provide detailed supporting calculations to Employer and Executive within 30
days after the date of termination of Executive’s employment with Employer or
such earlier time as is requested by Employer. Any such determination by the
Accounting Firm shall be binding upon Employer and Executive. The Accounting
Firm shall determine which and how much of the Agreement Payments shall be
eliminated or reduced consistent with the requirements of this Section 5(h).
(i)     Conditions to Severance Benefits. The Bank shall have the right to seek
repayment of the severance payments and benefits or to terminate payments or
benefits provided by this Section 5 in the event that the Executive fails to
honor, in accordance with their terms, the provisions of Sections 6 or 9 hereof.
(j)     Allocation of Payment Obligations Between Bank and PMB. Employer’s
payment obligations to Executive hereunder shall be allocated between them to
reflect the relative responsibilities, time spent by Executive between the two
entities and their affiliates, as well as other factors deemed relevant by the
Boards of Bank and PMB; provided, however, each of Bank and PMB shall be jointly
and severally liable to Executive for Employer’s obligations hereunder.
6.     Confidentiality. Executive agrees that he will not at any time during the
Employment Period or at any time thereafter for any reason, in any fashion, form
or manner, except as required by law to comply with legal process, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any financial
information or trade or business secrets, including, without limiting the
generality of the foregoing, the techniques, methods or systems of its operation
or management, any information regarding its financial matters, customer lists,
computer




--------------------------------------------------------------------------------




software, or any other information concerning the business or operations of
Employer, its subsidiaries, affiliates and any of its customers, governmental
relations, customer contacts, underwriting methodology, loan program
configuration and qualification strategies, marketing strategies and proposals,
its manner of operation, its plans or other material data, or any other
information concerning the business of the Employer, its subsidiaries or
affiliates, and the Employer’s goodwill (the “Business”). The provisions of this
Section 6 shall not apply to (i) information disclosed in the performance of
Executive’s duties to Employer based on his good faith belief that such a
disclosure is in the best interests of Employer; (ii) information that is, at
the time of the disclosure, public knowledge; (iii) information disseminated by
Employer to third parties in the ordinary course of business; (iv) information
lawfully received by Executive from a third party who, based upon inquiry by
Executive, is not bound by a confidential relationship to Employer or otherwise
improperly received the information; or (v) information disclosed under a
requirement of law or as directed by applicable legal authority having
jurisdiction over Executive. In the event Executive is required by law to
disclose such information described above, Executive will provide Employer and
their counsel with immediate notice of such request so that they may consider
seeking a protective order. Notwithstanding the foregoing, Executive may
disclose such information concerning the business or operations of Employer and
its subsidiaries and affiliates as may be required by the FRB, CDFI, FDIC or
other regulatory agency having jurisdiction over the operations of Employer in
connection with an examination of Bank or PMB or other proceeding conducted by
such regulatory agency.
Executive agrees that all written, printed or electronic material, notebooks and
records including, without limitation, computer disks, used and/or developed by
Executive for Employer during the Term of this Agreement, other than Executive’s
personal address lists, telephone lists, notes and diaries, are solely the
property of Employer, and that Executive has no right, title or interest
therein. Upon termination of Executive’s employment, Executive or Executive’s
representative shall promptly deliver possession of all such materials
(including any copies thereof) to the Bank.
7.     Key-man Life Insurance. Employer shall have the right to obtain and hold
a “key- man” life insurance policy on the life of Executive with the Bank as
beneficiary of the policy. Executive agrees to provide any information required
for the issuance of such policy and submit himself to any physical examination
required for such policy.
8.     Unsecured General Creditor. Neither Executive nor any other person or
entity shall have any legal right or equitable rights interests or claims in or
to any property or assets of Employer under the provisions of this Agreement. No
assets of Employer shall be held under any trust for the benefit of Executive or
any other person or entity or held in any way as security for the fulfilling of
the obligations of Employer under this Agreement. All of Employer’s assets shall
be and remain the general, unpledged, unrestricted assets of Employer.
Employer’s obligations under this Agreement are unfunded and unsecured promises,
and to the extent such promises involve the payment of money, they are promises
to pay money in the future. Executive and any person or entity claiming through
him shall be unsecured general creditors with respect to any rights or benefits
hereunder.
9.     Business Protection Covenants.
(a)     Covenant Not to Compete. Executive agrees that he will not, during the
Employment Period, voluntarily or involuntarily, directly or indirectly,
(i) engage in any banking or financial products or service business, loan
origination or deposit-taking business or any other business competitive with
that of the Bank, PMB or their subsidiaries or affiliates (“Competitive
Business”) within Orange County, Los Angeles County, San Diego County and San
Bernardino County (the “Market Area”), (ii) directly or indirectly own any
interest in (other than less than three percent (3%) of any publicly traded
company or mutual fund), manage, operate, control, be employed by, or provide
management or consulting services in any capacity to any firm, corporation, or
other entity (other than Employer or its subsidiaries or affiliates) engaged in
any Competitive Business in the Market Area, or (iii) directly or indirectly
solicit or otherwise intentionally cause any employee, officer, or member of the
Board or any of its subsidiaries or affiliates to engage in any action
prohibited under (i) or (ii) of this Section 9(a).
(b)     Inducing Employees To Leave The Bank; Employment of Employees. Any
attempt on the part of the Executive to induce others to leave Employer’s
employ, or the employ of any of its subsidiaries or affiliates, or any effort by
Executive to interfere with Employer’s relationship with its other employees
would be harmful and damaging to Employer. Executive agrees that during the
Employment Period and for a period of twelve (12) months thereafter, Executive
will not in any way, directly or indirectly: (i) induce or attempt to induce any
employee of the Employer or any of its subsidiaries of affiliates to quit
employment with Employer or the relevant subsidiary or affiliate; (ii) otherwise
interfere with or disrupt the relationships between Employer and its
subsidiaries and affiliates and their respective employees; (iii) hire or engage
any employee of Employer or any subsidiary or affiliate or any former employee
of Employer or any subsidiary or affiliate whose employment with Employer or the
relevant subsidiary or affiliate ceased less than twelve (12) months before the
date of such hiring or engagement unless the Employer terminated the employment
of such former employee in which case Executive may hire such former employee
immediately. Notwithstanding the foregoing, it shall not be a violation of this
Section 9(b) for Executive to solicit or hire his personal assistant or for
Executive to solicit, directly or indirectly, any current or former employee
through generalized solicitations not targeted specifically at such employees.




--------------------------------------------------------------------------------




(c)     Nonsolicitation of Business. For a period of twelve (12) months from the
date of termination of employment, Executive will not divert or attempt to
divert from Employer or any of its subsidiaries or affiliates, any business
Employer or a relevant subsidiary or affiliate had enjoyed or solicited from its
customers, borrowers, depositors or investors during the twelve (12) months
prior to termination of his employment.
(d)     Bank’s Ownership of Inventions. To the extent that Executive has
intellectual property rights of any kind in any pre-existing works which are
subsequently incorporated in any work or work product produced in rendering
services to Bank, PMB or any their subsidiaries or affiliates, Executive hereby
grants Bank a royalty-free, irrevocable, world- wide, perpetual non-exclusive
license (with the right to sublicense), to make, have made, copy, modify, use,
sell, license, disclose, publish or otherwise disseminate or transfer such
subject matter. Similarly, Executive agrees that all inventions, discoveries,
improvements, trade secrets, original works of authorship, developments,
formulae, techniques, processes, and know-how, whether or not patentable, and
whether or not reduced to practice, that are conceived, developed or reduced to
practice during Executive’s employment with Employer, either alone or jointly
with others, if on Employer’s time, using Employer’s facilities, or relating to
Employer shall be owned exclusively by the Bank, and Executive hereby assigns to
the Bank all of Executive’s right, title and interest throughout the world in
all such intellectual property. Executive agrees that the Bank shall be the sole
owner of all domestic and foreign patents or other rights pertaining thereto,
and further agrees to execute all documents that the Bank reasonably determines
to be necessary or convenient for use in applying for, prosecuting, perfecting,
or enforcing patents or other intellectual property rights, including the
execution of any assignments, patent applications, or other documents that the
Bank may reasonably request. This provision is intended to apply to the extent
permitted by applicable law and is expressly limited by Section 2870 of the
California Labor Code, which is set forth in its entirety in Exhibit B to this
Agreement. By signing this Agreement, Executive acknowledges that this Section
shall constitute written notice of the provisions of Section 2870.
(e)     Bank’s Ownership of Copyrights. Executive agrees that all original works
of authorship not otherwise within the scope of Section 9(d) above that are
conceived or developed during Executive’s employment with Employer, either alone
or jointly with others, if on Employer’s time, using Employer facilities, or
relating to Employer, or its subsidiaries or affiliates, are “works for hire” to
the greatest extent permitted by law and shall be owned exclusively by the Bank,
and Executive hereby assigns to the Bank all of Executive’s right, title, and
interest in all such original works of authorship. Executive agrees that the
Bank shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that the Bank reasonably determines to be
necessary or convenient for establishing in the Bank’s name the copyright to any
such original works of authorship.
10.     Resignations. The Executive agrees that upon termination of employment,
for any reason, he will submit his resignations from all offices and
directorships with the Bank, PMB and all of their subsidiaries and affiliates.
11.     Other Agreements. The Parties further agree that to the extent of any
inconsistency between this Agreement and any employee manual or policy of
Employer, that the terms of this Agreement shall supersede the terms of such
employee manual or policy.
12.     Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be personally delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or sent by facsimile, provided that the facsimile cover sheet contains a
notation of the date and time of transmission, and shall be deemed received:
(i) if personally delivered, upon the date of delivery to the address of the
person to receive such notice, (ii) if mailed in accordance with the provisions
of this Section 12, two (2) business days after the date placed in the United
States mail, (iii) if mailed other than in accordance with the provisions of
this Section 12 or mailed from outside the United States, upon the date of
delivery to the address of the person to receive such notice, or (iv) if given
by facsimile, when sent. Notices shall be addressed as follows:


If to the Employer:
Pacific Mercantile Bank
949 South Coast Drive
Third Floor
Costa Mesa, California, 92626
Attn: Chairman of the Board of Directors
If to the Executive:
At his address last reflected in the Employer’s records
With a copy to:
Jeremy L. Goldstein & Associates, LLC




--------------------------------------------------------------------------------




119 Old Church Road
Greenwich, Connecticut 06830
Attn: Jeremy L. Goldstein, Esq.
or to such other respective addresses as the Parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.
13.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement, the inception or termination of the Executive’s employment,
or any alleged discrimination or tort claim related to such employment,
including issues raised regarding the Agreement’s formation, interpretation or
breach, shall be settled exclusively by binding arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”). Without limiting the foregoing, the following
potential claims by Executive would be subject to arbitration under the
Arbitration Agreement: claims for wages or other compensation due; claims for
breach of any contract or covenant (express or implied) under which the
Executive believes he would be entitled to compensation or benefits; tort claims
related to such employment; claims for discrimination and harassment (including,
but not limited to, race, sex, religion, national origin, age, marital status or
medical condition, disability, sexual orientation, or any other characteristic
protected by federal, state or local law); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration or other procedure different from this one); and
claims for violation of any public policy, federal, state or other governmental
law, statute, regulation or ordinance. The arbitration will be conducted in
Orange County, California. The arbitration shall provide for written discovery
and depositions adequate to give the Parties access to documents and witnesses
that are essential to the dispute. The arbitrator shall have no authority to add
to or to modify this Agreement, shall apply all applicable law, and shall have
no lesser and no greater remedial authority than would a court of law resolving
the same claim or controversy. The arbitrator shall issue a written decision
that includes the essential findings and conclusions upon which the decision is
based, which shall be signed and dated. Executive and the Bank shall each bear
his or its own costs and attorneys’ fees incurred in conducting the arbitration,
provided that the Bank shall bear all fees and administrative costs charged by
the arbitrator and AAA. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.
14.     Waiver of Breach. Any waiver of any breach of this Agreement shall not
be construed to be a continuing waiver or consent to any subsequent breach on
the part either of the Executive or of Employer. Except as otherwise provided in
Section 4(c), no delay or omission in the exercise of any power, remedy, or
right herein provided or otherwise available to any party shall impair or affect
the right of such party thereafter to exercise the same. Any extension of time
or other indulgence granted to a party hereunder shall not otherwise alter or
affect any power, remedy or right of any other party, or the obligations of the
party to whom such extension or indulgence is granted except as specifically
waived.
15.     Non-Assignment; Successors. Neither party hereto may assign his or its
rights or delegate his or its duties under this Agreement without the prior
written consent of the other party; provided, however, that: (i) this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
Employer upon any sale of all or substantially all of Employer’s assets, or upon
any merger, consolidation or reorganization of Bank or PMB with or into any
other corporation, all as though such successors and assigns of the Bank and PMB
and their respective successors and assigns were the Bank or PMB; and (ii) this
Agreement shall inure to the benefit of and be binding upon the heirs, assigns
or designees of Executive to the extent of any payments due to them hereunder.
As used in this Agreement, the terms “Bank”, “PMB” or “Employer” shall be deemed
to refer to any such successor or assign of the Bank, PMB or Employer referred
to in the preceding sentence.
16.     Withholding of Taxes. All payments required to be made by Employer to
the Executive under this Agreement shall be subject to the withholding and
deduction of such amounts, if any, relating to tax, and other payroll deductions
as Employer may reasonably determine it should withhold and/or deduct pursuant
to any applicable law or regulation (including, but not limited to, Executive’s
portion of social security payments and income tax withholding) now in effect or
which may become effective any time during the term of this Agreement.
17.     Section 409A. If Executive determines, in good faith, that any
compensation or benefits provided by this Agreement may result in the
application of Section 409A of the the Code, Executive shall provide written
notice thereof (describing in reasonable detail the basis therefor) to Employer,
and Employer shall, in consultation with Executive, modify this Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such
Section 409A of the Code or in order to comply with the provisions of
Section 409A of the Code, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and without any diminution in the value of the payments to Executive.
Any payments that, under the terms of this Agreement, qualify for the
“short-term” deferral exception under Treasury Regulations
Section 1.409A-1(b)(4), the “separation pay” exception under Treasury
Regulations Section 1.409A-1(b)(9)(iii) or another exception under Section 409A
of the Code will be paid under the applicable exceptions to the greatest extent
possible. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. Anything in this Agreement to
the contrary notwithstanding, if at the time of Executive’s separation from
service within the meaning of Section 409A of the Code, Executive




--------------------------------------------------------------------------------




is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that Executive becomes
entitled to under this Agreement is considered deferred compensations subject to
interest, penalties and additional tax imposed pursuant to Section 409A of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earlier of
(i) six months and one day Executive’s separation from service or
(ii) Executive’s death. In no event shall the date of termination of Executive’s
employment be deemed to occur until Executive experiences a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the date of termination. All reimbursements
provided under this Agreement shall be provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (A) the amount of expenses eligible for reimbursement during
one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (B) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the calendar year in which the expense is incurred; and (C) the right to any
reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, Employer makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.
18.     Indemnification. To the fullest extent permitted by law, regulation, and
the Articles of Incorporation and Bylaws of Bank and PMB, Bank and PMB as
appropriate shall pay as and when incurred all expenses, including legal and
attorney costs, incurred by, or shall satisfy as and when entered or levied a
judgment or fine rendered or levied against, Executive in an action brought by a
third party against Executive (whether or not the Bank is joined as a party
defendant) to impose a liability or penalty on Executive for an act alleged to
have been committed by Executive while a director or an officer of the Bank.
Payments authorized hereunder include amounts paid and expenses incurred in
settling any such action or threatened action. All rights hereunder are limited
by any applicable state or Federal laws.
19.     Severability. To the extent any provision of this Agreement or portion
thereof shall be invalid or unenforceable, it shall be considered deleted
therefrom (but only for so long as such provision or portion thereof shall be
invalid or unenforceable) and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect to the
fullest extent permitted by law if enforcement would not frustrate the overall
intent of the Parties (as such intent is manifested by all provisions of the
Agreement including such invalid, void, or otherwise unenforceable portion).
20.     Payment. All amounts payable by the Bank to Executive under this
Agreement shall be paid promptly on the dates required for such payment in this
Agreement without notice or demand. Any salary, benefits or other amounts paid
or to be paid to Executive or provided to or in respect of the Executive
pursuant to this Agreement shall not be reduced by amounts owing from Executive
to Bank.
21.     Expenses. The Bank shall promptly reimburse Executive for any fees and
expenses incurred by him in the drafting, review and negotiation of this
Agreement, subject to a cap of $10,000.
22.     Authority. Each of the Parties hereto hereby represents that each has
taken all actions necessary in order to execute and deliver this Agreement.
23.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
24.     Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the choice of law principles thereof.
25.     Entire Agreement; Amendments. This Agreement and written agreements, if
any, entered into concurrently herewith constitute the entire agreement by
Employer, on the one hand, and Executive on the other hand with respect to the
subject matter hereof and merges and supersedes any and all prior discussions,
negotiations, agreements or understandings between Executive and Employer with
respect to the subject matter hereof, whether written or oral. This Agreement
may be amended or modified only by a written instrument executed by Executive
and Employer. With regard to such amendments, alterations, or modifications,
facsimile signatures shall be effective as original signatures. Any amendment,
alteration, or modification requiring the signature of more than one party may
be signed in counterparts.
26.     Further Actions. Each party agrees to perform any further acts and
execute and deliver any further documents reasonably necessary to carry out the
provisions of this Agreement.
27.     Time of Essence. Time is of the essence of each and every term,
condition, obligation and provision hereof.
28.     No Third Party Beneficiaries. This Agreement and each and every
provision hereof are for the exclusive benefit of the Parties and not for the
benefit of any third party.
29.     Headings. The headings in this Agreement are inserted only as a matter
of convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular provision hereof.




--------------------------------------------------------------------------------




30.     Regulatory Approval of this Agreement. The Parties acknowledge and agree
that entry into this Agreement is and payment of severance under Section 5 may
be subject to receipt of approval from the FRB pursuant to Section 1828(k) and
Part 359 of the FDIC Rules and Regulations and the CDFI. If such approval is
required and not obtained or is subject to modifications specified by the FRB or
the CDFI the Parties agree to negotiate in good faith to amend this Agreement to
provide for substantially equivalent terms consistent with regulatory
requirements.
31.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement shall not be affected by any off-set which the Employer
may have against the Executive or others (other than as contemplated by Section
16). In no event shall the Executive be obligated to seek other employment or
otherwise mitigate the amounts payable to the Executive under this Agreement.
 
[The signature page follows on the next page.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
PACIFIC MERCANTILE BANK
 
 
By:
 
/s/ Edward J. Carpenter
Name:
 
Edward J. Carpenter
Title:
 
Chairman of the Board
 
PACIFIC MERCANTILE BANCORP
 
 
By:
 
/s/ Edward J. Carpenter
Name:
 
Edward J. Carpenter
Title:
 
Chairman of the Board
 
EXECUTIVE:
 
 
 
/s/ Thomas M. Vertin
 
 
Thomas M. Vertin

 






--------------------------------------------------------------------------------




EXHIBIT A


GENERAL RELEASE AGREEMENT
1.Release by Executive. Thomas M. Vertin (“Executive”), on his own behalf and on
behalf of his descendants, dependents, heirs, executors, administrators, assigns
and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue Pacific
Mercantile Bancorp, a California corporation (“PMB”), Pacific Mercantile Bank, a
California banking corporation (the “Bank”), their respective divisions,
subsidiaries, parents, or affiliated corporations, past and present, and each of
them, as well as each of their assignees, successors, directors, officers,
stockholders, partners, representatives, attorneys, agents or employees, past or
present, or any of them (individually and collectively, “Releasees”), from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected, arising out of or in any
way connected with Executive’s employment or any other relationship with or
interest in the Bank and PMB or either of them individually (PMB and the Bank
are referred to herein, collectively and individually, as the “Employer”) or the
termination thereof, including without limiting the generality of the foregoing,
any claim for severance pay, profit sharing, bonus or similar benefit, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected resulting from
any act or omission by or on the part of Releasees committed or omitted prior to
the date of this General Release Agreement (this “Release Agreement”) set forth
below, including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Family and Medical Leave Act, the California Fair Employment and
Housing Act, California Labor Code Section 132a, the California Family Rights
Act, or any other federal, state or local law, regulation, ordinance,
constitution or common law (collectively, the “Claims”); provided, however, that
the foregoing release does not apply to any obligation of the Employer to
Executive pursuant to any of the following: (1) any right to indemnification
that Executive may have pursuant to the Employer’s bylaws, its corporate charter
or under any written indemnification agreement with the Employer (or any
corresponding provision of any subsidiary or affiliate of the Employer) with
respect to any loss, damages or expenses (including but not limited to
attorneys’ fees to the extent otherwise provided) with respect to his service as
an employee, officer or director of the Employer or any of its subsidiaries or
affiliates; (2) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Employer (or subsidiary
or affiliate) directors and officers liability insurance policy; (3) any rights
to continued medical and dental coverage that Executive may have under the
Consolidated Omnibus Budget Reconciliation Act of 1985; (4) any rights to
payment of vested and accrued benefits that Executive may have under a
compensation or benefit plan sponsored or maintained by the Employer; and (5)
any rights to compensation or benefits that Executive may have pursuant to
Section 5(a) or 5(b) of Executive’s employment agreement with Employer. In
addition, this release does not cover any Claim that cannot be so released as a
matter of applicable law. Notwithstanding anything to the contrary herein,
nothing in this Release Agreement prohibits Executive from filing a charge with
or participating in an investigation conducted by any state or federal
government agencies. Executive does waive, however, the right to receive any
monetary or other recovery, should any agency or any other person pursue any
claims on Executive’s behalf arising out of any claim released pursuant to this
Release Agreement. Executive acknowledges and agrees that he has received any
and all leave and other benefits that he has been and is entitled to pursuant to
the Family and Medical Leave Act of 1993.
2.    Acknowledgement of Payment of Wages. Executive acknowledges that he has
received all amounts owed for his regular and usual salary (including, but not
limited to, any bonus, severance, or other wages), and usual benefits through
the date of this Release Agreement.
3.    Waiver of Civil Code Section 1542. This Release Agreement is intended to
be effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code and any similar
provision of any other applicable state law as to the Claims. Section 1542 of
the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Release
Agreement and which, if known or suspected at the time of executing this Release
Agreement, may have materially affected its terms.




--------------------------------------------------------------------------------




Nevertheless, Executive hereby waives, as to the Claims, any claims, demands,
and causes of action that might arise as a result of such different or
additional claims, demands, causes of action or facts.
4.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), which have arisen on or before the date of execution of this
Release Agreement. Executive further expressly acknowledges and agrees that:
(a)    He is hereby advised in writing by this Release Agreement to consult with
an attorney before signing this Release Agreement;
(b)    He was given a copy of this Release Agreement on [___________, 20__] and
informed that he had twenty-one (21) days within which to consider this Release
Agreement and that if he wished to execute this Release Agreement prior to
expiration of such 21-day period, he should execute the Acknowledgement and
Waiver attached hereto as Exhibit B-1;
(c)    Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
(d)    He was informed that he had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Employer during the seven-day revocation period. In the event
that Executive exercises this revocation right, neither the Employer nor
Executive will have any obligation under this Release Agreement. Any notice of
revocation should be sent by Executive in writing to the Employer (attention
Robert E. Sjogren), 949 South Coast Drive, Suite 300, Costa Mesa, CA 92626, so
that it is received within the seven-day period following execution of this
Release Agreement by Executive. Executive agrees to also promptly provide a copy
of any such notice to the board of directors of each Employer.
5.    No Transferred Claims. Executive represents and warrants to the Employer
that he has not heretofore assigned or transferred to any person not a party to
this Release Agreement any released matter or any part or portion thereof.
6.    Miscellaneous. The following provisions shall apply for purposes of this
Release Agreement:
(a)    Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
(b)    Headings. The headings in this Release Agreement are inserted only as a
matter of convenience, and in no way define, limit, or extend or interpret the
scope of this Release Agreement or of any particular provision hereof.
(c)    Authority. Each of the parties hereto hereby represents that each has
taken all actions necessary in order to execute and deliver this Release
Agreement.
(d)    Governing Law. This Release Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the choice of law principles thereof.
(e)    Severability. If any provision of this Release Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Release Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Release Agreement are declared to be severable.
(f)    Modifications. This Release Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Release Agreement, which agreement is executed by
both of the parties hereto.
(g)    Waiver. No waiver of any breach of any term or provision of this Release
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Release Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.
(h)    Arbitration. Any controversy arising out of or relating to this Release
Agreement shall be submitted to arbitration in accordance with the arbitration
provisions of Executive’s employment agreement entered with Employer.




--------------------------------------------------------------------------------




(i)    Counterparts. This Release Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.
EXECUTED this ____ day of _________________, 20____, at Orange County,
California.
“EXECUTIVE”


                            
Thomas M. Vertin


EXECUTED this ____ day of _________________, 20____, at Orange County,
California.


PACIFIC MERCANTILE BANK


By:                            


Name: ___________________________________


Title: ____________________________________


PACIFIC MERCANTILE BANCORP


By:                            


Name: ___________________________________


Title: ____________________________________
















--------------------------------------------------------------------------------




EXHIBIT B
California Labor Code § 2870
Employment agreements; assignment of rights
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 






